            Case 1:17-cr-00004-LTS Document 77 Filed 11/13/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x
UNITED STATES,
                                                                      No. 17 CR 4-LTS

                 -against-

PEDRO JARAMILLO,

                                    Defendant.
-------------------------------------------------------x

                                                    ORDER

                 The Court has received and reviewed the attached letter from Defendant asking this

Court to approve his request to appeal in forma pauperis. The Court already considered and

granted Defendant’s request to proceed on appeal in forma pauperis on October 29, 2020. (Docket

Entry No. 76.) Accordingly, Defendant’s request is moot.



        SO ORDERED.

Dated: New York, New York
       November 13, 2020
                                                                       /s/ Laura Taylor Swain
                                                                       LAURA TAYLOR SWAIN
                                                                       United States District Judge
Copy Mailed to:           Pedro Jaramillo 78516-054
                          LSCI Allenwood
                          P.O. Box 1000
                          White Deer, Pa 17887




JARAMILLO - IFP LTR ORD.DOCX                               VERSION SEPTEMBER 10, 2020                 1
